Citation Nr: 0711192	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-37 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an effective date before April 18, 2003, for 
the grant of service connection for irritable bowel syndrome.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1989 to May 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in October 2003, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The claim for VA disability compensation for irritable bowel 
syndrome was received at the RO on April 18, 2003, and there 
was no pending claim, formal or informal, before April 18, 
2003. 


CONCLUSION OF LAW

The criteria for an effective date before April 18, 2003, for 
the grant of service connection for irritable bowel syndrome 
have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.400 (2006). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran pre-adjudication, content-
complying VCAA notice on the underlying claim of service 
connection for irritable bowel syndrome by letter, dated in 
July 2003.  Where, as here, service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the claim of service connection has been 
more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose of the notice has been fulfilled.  
Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's decision as to the effective date does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.   Dingess at 19 Vet. 
App. 473.  



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
no further assistance to the veteran is required to comply 
with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

On April 18, 2003, the RO received the veteran's application 
for service connection for irritable bowel syndrome. 

By a rating decision, dated in October 2003, the RO granted 
service connection for irritable bowel syndrome, effective 
April 18, 2003, the date of receipt of the claim.

The veteran contends that he is entitled to an effective date 
in 1990, when the condition was first diagnosed and when he 
first filed his claim for VA disability compensation. 

Legal Criteria and Factual Background 

The effective date of an award based on a claim for 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application thereof.  38 U.S.C.A. § 5110(a).  The statutory 
provision is implemented by a regulation which provides that 
the date of entitlement to an award of service connection 
will be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, it will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).



Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such an informal claim must identify the benefit sought.  38 
C.F.R. § 3.155.

Factual Background

The service medical records disclose that the veteran was 
evaluated for chronic diarrhea with a history that the 
condition pre-existed service.  In January 1990, the 
impression was that the symptoms were consistent with 
irritable bowel syndrome, but the barium study was consistent 
with possible ulcerative colitis.  On further evaluation in 
March 1990, the impressions were lactose deficiency, no 
evidence of ulcerative colitis by colonoscopy, and some 
degree of irritable bowel syndrome.  After hospitalization in 
April and May 1990, the diagnosis was probable ulcerative 
colitis. 

After service in June 1990, the veteran filed his original 
application for VA disability compensation, claiming service 
connection for a broken wrist and ulcerative colitis.  On VA 
initial examination in August 1990, the diagnosis was history 
of chronic diarrhea since childhood secondary to lactose 
intolerance. 

In a rating decision in September 1990, the RO denied service 
connection for Crohn's disease, colitis, and lactose 
intolerance.  After the veteran was notified of the adverse 
determination and of his procedural and appellate rights by 
letter, dated in September 1990, the veteran did not appeal 
the rating decision, denying service connection for Crohn's 
disease, colitis, and lactose intolerance.  Under 38 U.S.C.A. 
§ 7105(c) and 38 C.F.R. § 3.104, a rating decision that is 
not appealed is final and may not be reopened unless new and 
material evidence is presented.  

The next relevant communication, the veteran's application 
for service connection for irritable bowel syndrome, was 
received at the RO on April 18, 2003. 


Analysis 

While the Board is to liberally read all documents submitted 
to include the issues presented, the Board is not required to 
conjure up issues that were not raised by the veteran.  
Brannon v. West, 12 Vet. App. 32 (1998).

As noted above, in his original application for VA disability 
compensation in June 1990, the veteran indicated that he was 
seeking service connection for a broken wrist and ulcerative 
colitis, irritable bowel syndrome was not mentioned, and the 
Board can find no basis for construing the application as a 
claim of service connection irritable bowel syndrome as it 
was not raised by the veteran. 

Furthermore, if at the time the veteran's unexpressed intent 
was to claim service connection for irritable bowel syndrome, 
the proper remedy was to file a notice of disagreement to the 
RO's decision that did not address that claim.  
Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  In 
other words, if the veteran believed that the RO did not 
address the claim of service connection for irritable bowel 
syndrome in the rating decision in September 1990, his remedy 
was either to file a timely appeal at that time or to file a 
claim of clear and unmistakable error in the rating decision 
in September 1990.  The record shows that no appeal of the 
rating decision in September 1990 was filed as to any issue, 
and the current appeal has not been developed on the basis of 
clear and unmistakable error in the rating decision of 
September 1990. 

Since the rating decision of September 1990, there was no 
communication from the veteran, indicating the intent to 
apply for service connection for irritable bowel syndrome, 
constituting an informal claim under 38 C.F.R. § 3.155, until 
his application for service connection for irritable bowel 
syndrome was received at the RO on April 18, 2003.  As there 
is no informal claim for service connection before April 18, 
2003, under 38 C.F.R. § 3.155, there is no factual or legal 
basis to assign an effective date before April 18, 2003.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  





For these reasons, the preponderance of the evidence is 
against the claim for an effective date before April 18, 
2003, for the grant of service connection for irritable bowel 
syndrome, and the benefit-of-the-doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b).


ORDER

An effective date before April 18, 2003, for the grant of 
service connection for irritable bowel syndrome is denied. 



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


